Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  161616                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re DELO, Minors.                                               SC: 161616                         Megan K. Cavanagh,
                                                                    COA: 351407                                         Justices
                                                                    Clinton CC Family Division:
                                                                    19-028722-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 18, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2020
           b0824
                                                                               Clerk